 

AbdulKhabir Wahid
3407 W. Port Au Prince Lane
Phoenix, Arizona [zip code exempt]

 

 

. L.

<_ FILED ___ Lon@eD

___.RECEIVED ____ COPY
"UNITED STATES DISTRICT COURT «DEC LO 208

.|- CLERK U S DISTRICT COURT

DIS OF ARIZONA
BY. Tee __.. DEPUTY

DISTRICTOF ARIZONA

 

 

 

UNITED STATES

PLAINTIFF

JUDGE : John J. Tuchi
Case No. 2:17-cr-00360-PHX-JJT

REQUEST FOR THE ACKNOWLEDGEMENT OF THE U.S. TERRITORIAL
LIMITS

 

It is requested of this Court to verify, confirm and acknowledge veracity of the following
statements.

(1) Fact 1. According to District of Columbia Organic Act of 1871 the territory referred
to as the United States is located within the District of Columbia, which is the
actual territorial limits of the United States.

(2) Fact 2. According to the Code of the District of Columbia § 1-101. Territorial Area,
the territorial limits of the United States is within the District of Columbia.

 
Case 2:17-cr-00360-JJT Document 116 Filed 12/10/18 Page 2 of 2

(Exhibit A is a copy from the online law library of the District of Columbia showing a copy
of the D.C Code §1-101).

(3) Fact 3. According to Title 22 Code of Federal Regulations § 228.01 Definitions, the
area of associated sovereignty only includes commonwealths, territories and
possessions , the areas of associated sovereignty does not include the 50 states.

It is requested that the Court acknowledge and respond to verify the veracity of these
statements. .

Thankyou , Sincerely

Autographed By lth bbs) Behe

 
